DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Information Disclosure Statement	3
III. Specification	3
IV. Claim Objections	3
V. Claim Rejections - 35 USC § 112	4
A. Claims 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
VI. Claim Rejections - 35 USC § 102	5
A. Claims 1-6, 9, 10, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0196632 (“Ryu”).	5
B. Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0216736 (“Hong”).	9
C. Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0358413 (“Lee”).	9
VII. Double Patenting	10
A. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,139,360.	12
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Information Disclosure Statement
 The foreign references cited in the IDS dated 10/06/2022 have been considered to the extent that they have been provided in the English language.  The Notice of Allowance from the Korean Patent Office has not been considered because no part is provided in the English language.  (See MPEP 609.04(a)(III) and 37 CFR 1.98(a)(3).)

III. Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“DISPLAY PANEL INCLUDING DISPLAY SIGNAL PADS AND SENSING SIGNAL PADS MOUNTED ON THE DISPLAY PANEL SIDEWALL”

IV. Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 6 of claim 20, replace “pad” with “pads” for correct grammar and antecedent basis.
Appropriate correction is required.


V. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 17 reads,
17. The display panel of claim 1, wherein the display sensing signal pad is bent to contact an upper surface of the input sensing line.
 The limitation “the display sensing signal pad”.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “a display signal pad” and “a sensing signal pad”.  
Claim 20 reads in pertinent part,
a body 100/200/300/500 including a first main surface in which an image is displayed, a second main surface facing the first main surface in a first direction and a side surface connecting the first main surface and the second main surface; …
wherein the body comprises the display unit 200/300 and the input sensing unit 500 disposed between the first main surface and the second main surface, and wherein the first pad and the second pad are arranged in a second direction perpendicular to the first direction.
It is unclear what each of the first and second main surfaces of the body is and consequently what the “first direction” is because the “first main surface in which an image is displayed” is the surface of the display element layer 300, which is in the middle of the stack of layers of the body 100/200/300/500 in Fig. 2 of the Instant Application and is not therefore a “main surface” of the body.  
For the purposes of examination, it will be presumed that the claimed “first direction” is the stacking direction of the display unit 200/300 and the input sensing unit 500 as shown in Fig. 2, which is clarified in claim 1. 

VI. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-6, 9, 10, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0196632 (“Ryu”).
The applied reference has a common Assignee with the Instant Application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Turning now to the rejection … 
With regard to claims 1-6, 9, 10, 15, 16, 18, and 20, Ryu discloses,
1. A display panel comprising: 
[1] a base layer SUB in which a display area DA where a plurality of pixels PX are disposed and a non-display area NDA surrounding the display area DA are defined [Figs. 3A, 3C, 7]; 
[2] a circuit element layer DP-CL which is disposed on the base layer SUB [Fig. 3C, 7]; 
[3] an input sensing layer IS which is disposed on the circuit element layer DP-CL/DP-OLED [Figs. 2A, 4A-4B]; and 
[4] a display signal pad DP-SP [¶¶ 106-107; Figs. 3D-3E] and a sensing signal pad IS-SP [Fig. 4C; ¶ 140] which are disposed on a sidewall [Figs. 2B, 3A; ¶¶ 85, 106-109], 
[5] wherein the sidewall is a single plane defined by each of the base layer SUB, the circuit element layer DP-CL, and the input sensing layer IS [as shown in Figs. 2B, 3D, 3E, 4B, 4C], 
[6] wherein the sidewall SS extends in a first direction which is perpendicular to a second direction, the second direction being a direction in which the base layer SUB, the circuit element layer DP-CL, and the input sensing layer IS are stacked [as shown in e.g. Fig. 2B], 
[7] wherein the sidewall comprises a first pad area [i.e. generally at pads DP-PD in Fig. 3A] and a second pad area [i.e. generally at pads IS-PD in Fig. 4B] which is separated from the first pad area [at DP-PD], the first pad area [at DP-PD] and the second pad area [at IS-PD] being arranged in the first direction [as shown in Fig. 3A based on the corresponding connections areas of DP-PD and IS-PD to DP-LD and IS-LD on the DCB, respectively; ¶¶ 70-77], 
[8] wherein the display signal pad DP-SP is electrically coupled to a display signal line DL disposed in the circuit element layer DP-CL [as shown in Figs. 3D-3E], and the sensing signal pad IS-SP is electrically coupled to an input sensing line W13, etc. disposed in the input sensing layer IS [as shown in Figs. 4B-4C]
[9] wherein the display signal pad DP-SP is disposed in the first pad area [supra], and 
[10] wherein the sensing signal pad IS-SP is disposed in the second pad area [supra].

2. The display panel of claim 1, further comprising 
[1] a circuit board DCB which is spaced apart from the base layer SUB, the circuit element layer DP-CL, and the input sensing layer IS, 
[2] wherein the circuit board DCB is disposed side by side with the sidewall defined by each of the base layer SUB, the circuit element layer DP-CL, and the input sensing layer IS [as shown in Figs. 3D, 3E, 4C].

3. The display panel of claim 2, further comprising at least one circuit board pad DP-LD, IS-LD which is electrically coupled to the display signal pad DP-SP or the sensing signal pad IS-SP [as shown in Figs. 3D, 3E, 4C].

4. The display panel of claim 3, wherein an anisotropic conductive film AF is disposed between the circuit board pad DP-LD, IS-LD and the display signal pad DP-SP or the sensing signal pad IS-SP [as shown in Figs. 3D, 3E, 4C; ¶ 106].

5. The display panel of claim 1, wherein the input sensing layer IS further comprises a sensing electrode TE1, TE2 [¶ 128; Fig. 4B].

6. The display panel of claim 5, wherein the input sensing line W11, W21, etc. [Fig. 4B] provides information about an external input, which is provided to the sensing electrode TE1, TE2, to the sensing signal pad IS-SP [¶¶ 127-147].

9. The display panel of claim 1, further comprising a thin-film encapsulating layer TFE which is disposed between the circuit element layer DP-CL and the input sensing layer IS [¶¶ 160-162; Fig. 7]

10. The display panel of claim 9, wherein the thin-film encapsulating layer is disposed in a thin-film encapsulating area which overlaps the display area DA and a part of the non-display area NDA [because the TFE covers the entire display panel DP, as shown in Fig. 7].

15. The display panel of claim 1, further comprising a display element layer DP-OLED which is disposed between the circuit element layer DP-CL and the input sensing layer IS [as shown in Figs. 3C and 7].

16. The display panel of claim 15, wherein the display element layer DP-OLED comprises an organic light emitting diode OLED.

18. The display panel of claim 1, wherein 
[1] the display signal line DL and the input sensing line W11, W21 overlap each other [from an overhead view because the touch sensor overlaps the display panel], and 
[2] the display signal pad DP-SP and the sensing signal pad IS-SP are disposed side by side along the sidewall defined by each of the base layer SUB, the circuit element layer DP-CL, and the input sensing layer IS [as explained above in features [7]-[10] of claim 1].

20. A display panel comprising: 
[1] a body DP/IS [Figs. 2B, 4A, 4C] including a first main surface in which an image [from display panel DP] is displayed, a second main surface facing the first main surface in a first direction [stacking direction of DP and IS as explained in the rejection under 35 USC 112(b), supra]  and a side surface connecting the first main surface and the second main surface; and 
[2] a first pad DP-SP electrically connected to a display unit DP [Figs. 3D, 3E] and a second pad IS-SP electrically connected to an input sensing unit IS [Fig. 4C], the first and the second pad[s] being disposed on the side surface of the body DP/IS [as shown in Figs. 2B, 3A, 3D, 3E, 4C], 
[3] wherein the body DP/IS comprises the display unit DP and the input sensing unit IS disposed between the first main surface and the second main surface [as shown in Figs. 2B, 3A, 3D, 3E, 4C], and 
[4] wherein the first pad and the second pad are arranged in a second direction perpendicular to the first direction [as shown in Fig. 3A as explained above under features [7]-[10] of claim 1].

B. Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0216736 (“Hong”).
With regard to claim 20, Hong discloses,
20. A display panel comprising: 
[1] a body 1001 including a first main surface [top surface of “display portion 300” in Fig. 2] in which an image is displayed, a second main surface [bottom surface of “sensor circuit 200” in Fig. 2] facing the first main surface in a first direction and a side surface connecting the first main surface and the second main surface [see discussion below]  [¶ 40]; and 
[2] a first pad 110 electrically connected to a display unit 300 and a second pad 120 electrically connected to an input sensing unit 200, the first 110 and the second 120 pad[s] being disposed on the side surface of the body 1001 [¶¶ 40, 45, 47], 
[3] wherein the body 1001 comprises the display unit 300 and the input sensing unit 200 disposed between the first main surface and the second main surface, and 
[4] wherein the first pad 110 and the second pad 120 are arranged in a second direction perpendicular to the first direction [as shown in Fig. 1].
With regard to feature [1] of claim 20, it is noted that the claim term “side surface” is not limited, such that the side surface may be other than planar and may be taken to be the horizontal and vertical surfaces extending between said first and second main surfaces around the perimeter, i.e. the sides, of the body 1001 as shown in Figs. 1 and 2.

C. Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0358413 (“Lee”).
With regard to claim 20, Le discloses,
20. A display panel comprising: 
[1] a body 111 through 194 [in Fig. 10; ¶ 184] including a first main surface [top surface of layer 194] in which an image is displayed, a second main surface [bottom surface of “substrate 111” in Fig. 10; ¶ 54] facing the first main surface in a first direction and a side surface connecting the first main surface and the second main surface [see discussion below]  [Figs. 2, 10]; and 
[2] a first pad 170 electrically connected to a display unit 132 through 198 [in Fig. 10] and a second pad 180 electrically connected to an input sensing unit 196 through 194 [in Fig. 10], the first 170 and the second 180 pad[s] being disposed on the side surface of the body 111 through 194 [¶¶ 93; Fig. 4B], 
[3] wherein the body 111 through 194 comprises the display unit 132 through 198 and the input sensing unit 196 through 194 disposed between the first main surface and the second main surface, and 
[4] wherein the first pad 170 and the second pad 180 are arranged in a second direction perpendicular to the first direction [as shown in Fig. 4B].
With regard to feature [1] of claim 20, it is noted that the claim term “side surface” is not limited, such that the side surface may be other than planar and may be taken to be the horizontal and vertical surfaces extending between said first and second main surfaces around the perimeter, i.e. the sides, of the body 111 through 194 as shown in Figs. 2 and 10.
With regard to feature [2] of claim 20, note that Fig. 4B of Lee has the touch pads TP labeled as “170” and the display pads DP labeled as “180”, which is the reverse the used of these numbers in the specification at least at paragraph [0093].  As such, the numbers used in the rejection follow Fig. 4B rather than paragraph [0093].
With regard to feature [3] of claim 20, the “display unit” includes the layers of the transistor elements T2 and the light emitting elements 120 (¶ 66) and the “input sensing unit” is a touch sensor including first and second touch electrodes 152 and 154 (¶ 62), as shown in Fig. 10.

VII. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,139,360.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are merely broader than the claims of the ‘360 patent.  In this regard the instant claims merely replace (1) “a plurality of display signal pads” in the ‘360 patent with the broader, “a display signal pad” and (2) “a plurality of sensing signal pads” in the ‘360 patent with the broader, “a sensing signal pad”.  Otherwise, claims 1-19 of each of the patents is substantially identical. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814